

NORTHERN COMSTOCK LLC
SECOND AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT
SECOND AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT dated as
of September 28, 2015 among the undersigned signatories hereto.
W I T N E S S E T H:
WHEREAS, a Certificate of Formation was filed with the Secretary of State of the
State of Nevada for the purpose of forming the limited liability company
governed hereby under Chapter 86 of the Nevada Revised Statutes Act and such
Certificate of Formation became effective; and
WHEREAS, the name of such limited liability company is Northern Comstock LLC;
and
WHEREAS, the undersigned constitute all of the members of such limited liability
company and executed and delivered that certain limited liability company
operating agreement dated as of October 19, 2010, as amended by the First
Amendment to the Limited Liability Company Operating Agreement dated as of
August 26, 2015, to govern the affairs of such limited liability company (the
“Original Agreement”), which the undersigned hereby desire to amend certain
provisions of the Original Agreement.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and set forth herein and other good, valuable and
sufficient consideration, the receipt of which is hereby acknowledged, the
undersigned, intending to be legally bound, hereby agree as follows:
Section 1. Amendments to Section 3.2. Section 3.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"3.2 Additional Capital Contributions.
(a)
Subject to Section 3.2(b), Comstock Mining shall make cash Capital Contributions
to the Company of: (i) Thirty Thousand Dollars ($30,000) on the 15th day of each
month (other than August) commencing on October 15, 2015 and ending on September
15, 2027; and (ii) Four Hundred Eighty Two Thousand Five Hundred Dollars
($482,500) on August 28th of each year commencing on August 28, 2016 and ending
on August 28, 2027.

(b)
Notwithstanding Section 3.2(a), at any time that Comstock Mining’s cash and cash
equivalents are less than Ten Million Five Hundred Thousand Dollars
($10,500,000) (such occurrence, a “Liquidity Threshold Event”), then Comstock
Mining shall promptly notify the Company that a Liquidity Threshold Event has
occurred and at any time that a Liquidity Threshold Event has occurred and is
occurring, Comstock Mining shall have the option in its discretion to make the
next scheduled Capital Contribution of Four Hundred Eighty-Two Thousand Five


US-3605680.2

--------------------------------------------------------------------------------


Hundred Dollars ($482,500) set forth in Section 3.2(a), in the form of shares of
$0.000666 par value, per share common stock, of Comstock Mining ("Common
Stock"). The number of shares of Common Stock to be delivered by Comstock Mining
as a Capital Contribution pursuant to the preceding sentence shall be calculated
by dividing Four Hundred Eighty-Two Thousand Five Hundred Dollars ($482,500), by
the volume-weighted average closing price of the Common Stock on its primary
trading market for the previous Twenty (20) consecutive trading days prior to
such Capital Contribution.
(c)
Notwithstanding Section 3.2(a), at the initial time that Comstock Mining’s cash
and cash equivalents exceed Twelve Million Five Hundred Thousand Dollars
($12,500,000) (such occurrence, a “Two Payment Liquidity Surplus Event”), then
Comstock Mining shall notify the Company that a Two Payment Liquidity Surplus
Event has occurred and within five (5) business days of delivering such notice,
Comstock Mining agrees to make a one-time Capital Contribution of One Million
Six Hundred Twenty Five Thousand ($1,625,000) less the amount of any Capital
Contributions made pursuant to the last sentence of this Section, with such
Capital Contribution being applied against the scheduled Capital Contributions
in reverse order. For the sake of clarity, the right to such Capital
Contribution is a one-time right. If a Liquidity Surplus Event does not occur
during the term of this Agreement and Comstock Mining receives net cash proceeds
from sources other than operations that exceed Six Million Two Hundred Fifty
Thousand Dollars ($6,250,000) (such occurrence, a “One Payment Liquidity Surplus
Event”), then Comstock Mining shall notify the Company that a One Payment
Liquidity Surplus Event has occurred and within five (5) business days of
delivering such notice, Comstock Mining agrees to make a one-time Capital
Contribution of Eight Hundred Twelve Thousand Five Hundred ($812,500), with such
Capital Contributions being applied against the scheduled Capital Contributions
in reverse order.

(d)
Notwithstanding Section 3.2(a), Comstock Mining shall have the option to prepay
such Capital Contributions from time to time or at any time without any penalty.

(e)
Notwithstanding Section 3.2(a), to the extent production has commenced on DWC
Property or Leased Property, then Comstock Mining agrees to accelerate Capital
Contributions by making accelerated payments (the amount of the accelerated
payment is determined as equal to 3% of Net Smelter Returns with respect to the
ore producing Property, with such Capital Contributions being applied against
the scheduled Capital Contributions in reverse order. For purposes of clarity,
this is not an additional payment nor a royalty payment, but a mechanism to
accelerate and prepay the existing capital obligation without interest or
penalty.




--------------------------------------------------------------------------------


(f)
Except as provided in this Section 3.2, no Member shall be permitted to make any
additional Capital Contributions to the Company without the prior written
consent of all Members."

Section 2. Amendments to Section 5.1(a). Section 5.1(a) is hereby amended and
restated in its entirety as follows:
"5.1 Allocations of Net Income and Net Losses.
"(a) Subject to Section 5.1(b), the Net Income and Net Losses of the Company for
each Fiscal Year will be allocated to Comstock Mining."
Section 3. Amendments to Section 5.2. Section 5.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"5.2 Distributions; Record Dates.
(a) On October 20, 2015, and on 20th day of each month thereafter (each such
date a “Monthly Distribution Date”), and subject to Section 5.3, the Company
shall make:
(i) to DWC on each Monthly Distribution Date, a distribution of fifty-eight
percent (58%) of the amount the Capital Contributions made by Comstock Mining
prior to such Monthly Distribution Date (whether in cash or Common Stock);
provided, that prior to October 20, 2020, the Company shall not make such
distribution unless DWC shall deliver written notice to the Company at least ten
(10) days prior to such Monthly Distribution Date requesting that such cash
and/or shares be distributed; and
(ii) to Winfield on each Monthly Distribution Date, a distribution of forty-two
percent (42%) of the amount of the Capital Contributions made by Comstock Mining
prior to such Monthly Distribution Date (whether in cash or Common Stock);
provided, that prior to October 20, 2020, the Company shall not make such
distribution unless Winfield shall deliver written notice to the Company at
least ten (10) days prior to such Monthly Distribution Date requesting that such
cash and/or shares be distributed.
(b) For as long as the Company shall exist, the Company shall make to Comstock
Mining (or its permitted Assigns), a distribution of the cash flows on the
Minerals Produced from the DWC Property and the Sutro Property and all cash
flows on the Minerals Produced from the VCV Property. Distributions made
pursuant to this Section 5.2(b) shall be made no later than thirty (30) days
after receipt of payment from the smelter or other purchaser; provided, that
upon request by Comstock Mining (or its respective Assigns), the Company shall
give a written instruction to the smelter, refinery or other purchaser that such
distributions are to be paid directly to Comstock Mining (or its Assigns) from
the sums payable to the Company. If Comstock Mining shall Assign less than all
of its Ownership Interests to another Person in accordance with this Agreement,
distributions made pursuant to this Section 5.2(b) shall be prorated between or
among Comstock Mining and its Assign(s) in proportion to the respective Capital
Accounts of Comstock Mining and its Assign(s) (or as otherwise agreed to by
Comstock



--------------------------------------------------------------------------------


Mining and its Assigns). All payments shall be accompanied by a statement
explaining the manner in which the payment was calculated, including a
determination of weights and values of the Minerals Produced.
(c) Except as provided in Section 5.2(b) or Article 10, without the prior
written consent of each Member, the Company shall not be permitted, and none of
the Manager(s), any Managing Director or any other Person shall cause the
Company, to make any distributions of cash or any other property of the Company
to the Members except for distributions in the form of Common Stock or cash as
provided herein. To the extent deemed to be necessary or appropriate by the
Manager, the Manager may fix a record date for the determination of Members
entitled to receive any such distribution."
Section 4. Insertion of New Section 5.5. The following new Section 5.5 is hereby
inserted in its entirety as follows:
"5.5 Special Redemption Right. Commencing on August 26, 2027 (or the date of
Comstock Mining’s last Capital Contribution pursuant to Section 3.2, if
earlier), and thereafter, in exchange for a one-time payment of one-thousand
dollars ($1,000), the Company (with the consent of Members holding a Majority
Interest) shall have the right, but not the obligation, to redeem all of the
then owned Ownership Interests of each of Winfield and DWC at any time.
Section 5. Amendments to Section 6.11. Section 6.11 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"6.11 Defaults by Comstock Mining; Remedies.


(a)  If: (i) Comstock Mining fails to make any Capital Contribution pursuant to
Section 3.2, and fails to remedy such default within thirty (30) days following
notice from the Company; or (ii) Comstock Mining defaults in fulfilling any
other covenant of this Agreement and Comstock Mining fails to remedy such
default within sixty (60) days after notice by the Company specifying the nature
of such default (or, if said default cannot be completely cured or remedied
within said sixty (60) day period and Comstock Mining shall not have diligently
commenced curing such default within such sixty (60) day period; or (iii) a
Bankruptcy of Comstock Mining, and such Bankruptcy shall continue and remain
undischarged or unstayed for an aggregate period of one hundred twenty (120)
days (whether or not consecutive) or shall not be remedied by Comstock Mining
within one hundred twenty (120) days; then the same shall constitute a default
by Comstock Mining under this Agreement and, if and so long as such default
shall continue uncured or unremedied, the Company shall have and be entitled to
exercise, in its sole discretion, by written notice one of the remedies set
forth below.  Notwithstanding the foregoing, it shall be deemed that Comstock
Mining is not in default under the terms of this Agreement by reason of mining
operations or other required activities having been suspended or prevented or
prohibited by Law, by the inability to obtain permits or licenses, by scarcity
or inability to obtain equipment, material, power or fuel, by strike, lockout or
industrial disturbance, by failure of carriers to transport or furnish
facilities for transportation, by operation of any Acts of God (including,
without limitation, lightning, earthquake, fire, storm, flood, washout), by
breakage or accident to machinery or facilities, or



--------------------------------------------------------------------------------


by any cause beyond Comstock Mining’s control (the foregoing are collectively
referred to as “Force Majeure”); provided, however, that Comstock Mining shall
exercise reasonable diligence to resume mining operations.
 
(b)  In case of any such default, the Manager shall have the right to transfer
all of the Company’s right, title and interest in the DWC Property and the
Leased Property to Comstock Mining, subject to Comstock Mining executing and
delivering a promissory note acceptable to all of the Members with a principal
amount equal to the sum of the remaining Capital Contributions to be made by
Comstock Mining pursuant to Section 3.2, payable to DWC or Winfield (or a Person
designated by DWC and Winfield), due in full no later than August 26, 2027,
bearing interest rate of six percent (6%) per annum, and a secured by a mortgage
and/or other security interest in the DWC Property and Leased Property.


[Signature page follows]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the day and year first above written.
 
 
COMSTOCK MINING INC.




By:__/s/ Corrado DeGasperis_______________
Name: Corrado De Gasperis
Title: Chief Executive Officer





 
 
DWC RESOURCES, INC.




By:_/s/ John V. Winfield___________________
Name: John V. Winfield
Title: Chairman





 
 






_/s/ John V. Winfield_____________________
JOHN V. WINFIELD



    
    
 







